Citation Nr: 1217501	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  95-42 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain on an extraschedular basis. 

2.  Entitlement to an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear. 

3.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to October 1991 and from June 2001 to September 2004. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Thereafter, the Veteran's claims files were transferred to the RO in St. Louis, Missouri.  This matter also came to the Board on appeal from a December 2005 rating decision of the St. Louis RO.  

In January 1999, the Veteran testified at a Travel Board hearing before a Veterans Law Judge at the RO in St. Louis, Missouri.  This Judge is no longer employed by the Board.  However, the Veteran was afforded the opportunity for another hearing before the Board, and in April 2008, he testified before the Board by means of a video conference hearing.  Transcripts of both hearings have been associated with his claims folders. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2010 decision, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain.  In the same decision, the Board remanded the Veteran's claim of entitlement to an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear because it found that VA examination reports conducted with respect to the disability in October 2008 were inadequate for rating purposes.  As such, the RO was instructed to reschedule the Veteran for another VA ear disease examination to evaluate the current nature and severity of his service-connected residuals of the removal of a growth or tumor from the left ear.  In addition, the Board found that the issue of entitlement to a TDIU had been raised by the record and instructed the RO to develop and adjudicate the issue in the first instance. 

However, the Veteran appealed the Board's denial of his claim for entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in August 2011, the Court remanded the Board's decision on the service-connected lumbosacral strain for proceedings consistent with the July 2011 Joint Motion for Partial Remand (Joint Motion) filed in this case.  Specifically, the Joint Motion stipulated that the Board's discussion of the Veteran's lumbosacral strain claim was inadequate because it failed to properly consider whether an extraschedular rating under 38 C.F.R. § 3.321(b) was appropriate, especially in light of the fact that the Board had also directed the RO to develop and adjudicate the issue of entitlement to a TDIU, which could include obtaining evidence, such as the Veteran's employment history, relevant to the issue of entitlement to an extraschedular evaluation for lumbosacral strain.

With respect to the issue of entitlement to an initial compensable disability rating for service-connected residuals of the removal of a growth or tumor from the left ear, the Board's November 2010 remand directed the RO to obtain any outstanding VA treatment records before rescheduling the Veteran for another VA ear disease examination to evaluate the current nature and severity of his service-connected residuals of the removal of a growth or tumor from the left ear.  The RO was then instructed to furnish a supplemental statement of the case to the Veteran and his representative if the benefit was not granted in full.  

A review of the claims file reveals that the Veteran was afforded a VA ear disease examination and a VA nose, sinus, larynx, and pharynx examination in January 2011 pursuant to the Board's November 2010 remand instructions.  However, it appears that the RO has not yet readjudicated the claim in a supplemental statement of the case.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31(b)(1).  As noted, additional evidence has been associated with the claims file in the form of VA examination reports and VA treatment records.  The Board is prohibited from considering additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration, unless having an appropriate waiver from the Veteran.  Hence, the Board must remand the case to have the RO consider this additional evidence.

With respect to the issue of entitlement to a TDIU, the Board's November 2010 remand instructed directed the RO to develop and adjudicate the issue of entitlement to a TDIU in the first instance.  While the Board notes that the RO sent the Veteran a notice letter in December 2010, that appears to be the extent of the RO's development of this issue.  As such, the Board again instructs the RO to develop and adjudicate the issue of entitlement to TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with its remand directives).

With respect to the issue of entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain on an extraschedular basis, the Board finds that it must also be remanded, as the evidence obtained during the development of and outcome of the determination of the TDIU claim could potentially affect the issue of entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral strain on an extraschedular basis, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, this matter is deferred pending the resolution of the claim for a TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should further develop and adjudicate the issue of entitlement to TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

2.  Thereafter, the RO should readjudicate the issues on appeal.  If any issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


